DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. D. Jei on 6/28/2022.
The application has been amended as follows: 
  1.	(Currently Amended) A method performed by a Front End node for receiving patterns extracted from events and current network status data in a telecommunications network, the method comprising:
	receiving, from a Session Management Function, SMF, a request for a User Plane Function, UPF, selection recommendation for a user;
	determining a list of applications associated with the user;
	sending, to a Data Collection, Analytics, and Events, DCAE, function of an Open Network Automation Platform, ONAP, a request for a list of Application Server, AS, locations for ASs of applications comprised in the list of applications associated with the user;
	receiving, from the DCAE function, the list of AS locations for the ASs of the applications comprised in the list of applications associated with the user;
	selecting a UPF based on the list of AS locations for the ASs of the applications comprised in the list of applications associated with the user and of the user; and
	sending, to the SMF, a recommendation identifying the selected UPF.

2.	(Original) The method of claim 1 wherein the Front End node performing the method comprises a Network Data Analytics Function, NWDAF, or a Network Function, NF, other than a NWDAF.

3.	(Previously Presented) The method of claim 1 wherein the received request for the UPF selection recommendation comprises at least one of:
	information identifying the user;
	information identifying a New Radio Base Station, gNB;
	a list of at least one UPF; and
	a list of at least one Data Network Access Identifier, DNAI.

4.	(Previously Presented) The method of claim 1 wherein the sent request for the list of AS locations comprises a list identifying at least one application associated with the user.

5.	(Previously Presented) The method of claim 1 wherein the received list of AS locations comprises at least one of:
	information identifying an application;
	information identifying an AS;
	information identifying an AS location;
	a DNAI; and
	a Cloud Identifier, ID.

6.	(Previously Presented) The method of claim 1 wherein the method further comprises, after receiving the list of AS locations and before selecting the UPF:
	sending, to a Service Orchestrator, SO, function of the ONAP, a UPF onboarding recommendation for requesting the ONAP to deploy a UPF in a cloud infrastructure; and
	receiving a response to the UPF onboarding recommendation indicating that the UPF is to be deployed or that the UPF is not to be deployed, wherein an indication that the UPF is to be deployed comprises a UPF-ID that identifies a UPF and an operation ID that identifies a UPF deployment operation.
	
7.	(Previously Presented) The method of claim 1 wherein the method further comprises, after receiving the list of AS locations and before selecting the UPF:
	sending, to the SO function of the ONAP, an AS onboarding recommendation for requesting the ONAP to deploy an AS in a cloud infrastructure; and
	receiving, from the SO function, a response to the AS onboarding recommendation indicating that the AS is to be deployed or that the AS is not to be deployed, wherein an indication that the AS is to be deployed comprises an AS-ID that identifies an AS and an operation ID that identifies the AS deployment operation.

8.	(Previously Presented) The method of claim 1 wherein the method further comprises, after receiving the list of AS locations and before selecting the UPF:
	sending, to the DCAE function, a request to get load information about one or more UPFs; and
	receiving, from the DCAE function, the load information for the one or more UPFs,
	wherein the UPF selection is additionally based on the load information for the one or more UPFs.

9.	(Currently Amended) A method performed by a Front End node for receiving patterns extracted from events and current network status data in a telecommunications network, the method comprising:
	receiving, from a Session Management Function, SMF, a request for a traffic routing recommendation for a user;
	determining a list of applications associated with the user;
	sending, to a Data Collection, Analytics, and Events, DCAE, function of an Open Network Automation Platform, ONAP, a request for a list of Application Server, AS, locations for applications comprised in the list of the applications associated with the user;
	receiving, from the DCAE function, the list of AS locations for the applications comprised in the list of applications associated with the user;
	selecting, for each application, a User Plane Function, UPF, and Data Network Access Identifier, DNAI, based on the list of AS locations for the applications comprised in the list of applications associated with the user and of the user; and
	sending, to the SMF, the traffic routing recommendation comprising a list that maps each application to a recommended UPF and DNAI.

10.	(Original) The method of claim 9 wherein the Front End node performing the method comprises a Network Data Analytics Function, NWDAF, or a Network Function, NF, other than a NWDAF.

11.	(Previously Presented) The method of claim 9 wherein the received request for the traffic routing recommendation for the user comprises at least one of:
	information identifying the user; and
	information identifying a New Radio Base Station, gNB.

12.	(Previously Presented) The method of claim 9 wherein the sent request for the list of AS locations comprises a list identifying at least one application associated with the user.

13.	(Previously Presented) The method of claim 9 wherein the received list of AS locations comprises at least one of:
	information identifying an application;
	information identifying an AS;
	information identifying an AS location;
	a DNAI; and
	a Cloud Identifier, ID.

14.	(Previously Presented) The method of claim 9 wherein the method further comprises, after receiving the list of AS locations and before sending the traffic routing recommendation:
	sending, to a Service Orchestrator, SO, function of the ONAP, a UPF onboarding recommendation for requesting the ONAP to deploy a UPF in a cloud infrastructure; and
	receiving a response to the UPF onboarding recommendation indicating that the UPF is to be deployed or that the UPF is not to be deployed, wherein an indication that the UPF is to be deployed comprises a UPF-ID that identifies a UPF and an operation ID that identifies a UPF deployment operation.
	
15.	(Previously Presented) The method of claim 9 wherein the method further comprises, after receiving the list of AS locations and before selecting the UPF:
	sending, to the SO function of the ONAP, an AS onboarding recommendation for requesting the ONAP to deploy an AS in a cloud infrastructure; and
	receiving, from the SO function, a response to the AS onboarding recommendation indicating that the AS is to be deployed or that the AS is not to be deployed, wherein an indication that the AS is to be deployed comprises an AS-ID that identifies an AS and an operation ID that identifies an AS deployment operation.

16.	(Previously Presented) The method of claim 9 wherein the method further comprises, after receiving the list of AS locations and before selecting the UPF:
	sending, to the DCAE function, a request to get load information about one or more UPFs; and
	receiving, from the DCAE function, the load information for the one or more UPFs,
	wherein the sent traffic routing recommendation is additionally based on the load information for the one or more UPFs.

17.	(Currently Amended) A method performed by a Front End node for receiving patterns extracted from events and current network status data in a telecommunications network, the method comprising:
	receiving, from a Service Orchestrator, SO, function of an Open Network Automation Platform, ONAP, a request for an Application Server, AS, onboarding recommendation, the request identifying an application;
	sending, to a Data Collection, Analytics, and Events, DCAE, function, of the ONAP, a request for status of one or more identified User Plane Functions, UPFs;
	receiving, from the DCAE function, the status of the one or more identified UPFs; 
	determining an optimal number of AS and AS locations based on the status of the one or more identified UPFs and of users of the identified application; and
	sending, to the SO function, an AS onboarding recommendation, the AS onboarding recommendation including a list of AS locations in accordance with the determined optimal number of AS and AS locations.

18.	(Original) The method of claim 17 wherein each AS location comprises a Data Network Access Identifier, DNAI, and/or a Cloud Identifier, ID.

19.	(Previously Presented) The method of claim 17 further comprising, prior to determining the optimal number of AS and AS locations:
	sending, to the SO function, a UPF onboarding recommendation message comprising a Cloud-ID or DNAI; and
	receiving from the SO function, an indication that the UPF is to be deployed or that the UPF is not to be deployed, wherein an indication that the UPF is to be deployed comprises a UPF-ID that identifies a UPF.

20-22.	(Cancelled)

23.	(Previously Presented) A method of operation of a Session Management Function, SMF, the method comprising:
	sending, to a Front End node that receives and analyses patterns of data collected from Network Functions, NFs, and other sources, a request for a User Plane Function, UPF, selection recommendation for a user;
	receiving, from the Front End node, a UPF selection recommendation; and
	selecting a UPF based on the received UPF selection recommendation.

24.	(Previously Presented) The method of claim 23 wherein the received UPF selection recommendation comprises at least one of:
	information identifying the user;
	information identifying a New Radio Base Station, gNB;
	a list of at least one UPF; and
	a list of at least one Data Network Access Identifier, DNAI.

25.	(Previously Presented) The method of claim 23, further comprising receiving, from a Service Orchestrator, SO, function of an Open Network Automation Platform, ONAP, a UPF deployment completion message, and performing a UPF reselection.

26-50.	(Cancelled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of Chopra et al and Lee et al fail to disclose
            1.	A method performed by a Front End node for receiving patterns extracted from events and current network status data in a telecommunications network, the method comprising:
	receiving, from a Session Management Function, SMF, a request for a User Plane Function, UPF, selection recommendation for a user;
	determining a list of applications associated with the user;
	sending, to a Data Collection, Analytics, and Events, DCAE, function of an Open Network Automation Platform, ONAP, a request for a list of Application Server, AS, locations for ASs of applications comprised in the list of applications associated with the user;
	receiving, from the DCAE function, the list of AS locations for the ASs of the applications comprised in the list of applications associated with the user;
	selecting a UPF based on the list of AS locations for the ASs of the applications comprised in the list of applications associated with the user and  and
	sending, to the SMF, a recommendation identifying the selected UPF.
      9.	A method performed by a Front End node for receiving patterns extracted from events and current network status data in a telecommunications network, the method comprising:
	receiving, from a Session Management Function, SMF, a request for a traffic routing recommendation for a user;
	determining a list of applications associated with the user;
	sending, to a Data Collection, Analytics, and Events, DCAE, function of an Open Network Automation Platform, ONAP, a request for a list of Application Server, AS, locations for applications comprised in the list of the applications associated with the user;
	receiving, from the DCAE function, the list of AS locations for the applications comprised in the list of applications associated with the user;
	selecting, for each application, a User Plane Function, UPF, and Data Network Access Identifier, DNAI, based on the list of AS locations for the applications comprised in the list of applications associated with the user and  and
	sending, to the SMF, the traffic routing recommendation comprising a list that maps each application to a recommended UPF and DNAI.
   17. A method performed by a Front End node for receiving patterns extracted from events and current network status data in a telecommunications network, the method comprising:
	receiving, from a Service Orchestrator, SO, function of an Open Network Automation Platform, ONAP, a request for an Application Server, AS, onboarding recommendation, the request identifying an application;
	sending, to a Data Collection, Analytics, and Events, DCAE, function, of the ONAP, a request for status of one or more identified User Plane Functions, UPFs;
	receiving, from the DCAE function, the status of the one or more identified UPFs; 
	determining an optimal number of AS and AS locations based on the status of the one or more identified UPFs and  mobility patterns and Quality of Service, QoS, requirements of users of the identified application; and
	sending, to the SO function, an AS onboarding recommendation, the AS onboarding recommendation including a list of AS locations in accordance with the determined optimal number of AS and AS locations.
    23. A method of operation of a Session Management Function, SMF, the method comprising:
	sending, to a Front End node that receives and analyses patterns of data collected from Network Functions, NFs, and other sources, a request for a User Plane Function, UPF, selection recommendation for a user;
	receiving, from the Front End node, a UPF selection recommendation; and
	selecting a UPF based on the received UPF selection recommendation.

               Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416